Citation Nr: 0837016	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-10 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
July 1970.

These matters come to the Board of Veterans' Appeals (Board) 
following a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

Neither tinnitus nor hearing loss is attributable to the 
veteran's military service; sensorineural hearing loss was 
not manifested within one year of the veteran's separation 
from military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Board notes that, effective May 30, 2008, VA revised 38 
C.F.R. § 3.159 (2007).  73 Fed. Reg. 23353-23356 (April 30, 
2008).  In particular, the amended regulation removes the 
third sentence of 38 C.F.R. § 3.159(b)(1) which states that 
VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
Additionally, the fourth sentence of 38 C.F.R. § 3.159(b)(1) 
is changed to read, "The information and evidence that the 
claimant is informed that the claimant is to provide must be 
provided within one year of the date of the notice."  The 
amended regulation also adds a new paragraph, (b)(3), to 38 
C.F.R. § 3.159 which states that no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
The amendments to 38 C.F.R. § 3.159 apply to all applications 
for benefits pending before VA on, or filed after, May 30, 
2008.

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  Through December 2004 and 
March 2006 notice letters, the veteran received notice of the 
information and evidence needed to substantiate his claims.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.

The Board also finds that the above notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the December 2004 letter, the veteran 
was notified that the agency of original jurisdiction (AOJ) 
was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The veteran was requested to identify any medical 
providers from whom he wanted the AOJ to obtain and consider 
evidence.  The veteran was also requested to submit evidence 
in his possession in support of his claims.  Furthermore, in 
the March 2006 notice letter, the AOJ provided the veteran 
notice on effective date and disability rating elements.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA 
notice was provided prior to the initial adjudication of the 
veteran's claims.  Pelegrini v. Principi, 18 Vet. App. 112, 
122 (2004).

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, the veteran's service treatment records have 
been associated with the claims file.  In January 2006 the 
veteran underwent a VA examination that contained a medical 
opinion regarding the etiology of the veteran's tinnitus and 
hearing loss.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of the veteran's claims that need 
to be obtained.  Under these circumstances, the Board finds 
that VA has complied with all duties to notify and assist 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The veteran asserts that he has hearing loss and tinnitus as 
a result of being constantly exposed to the noise of radios 
and communications equipment while working as a lineman 
during service.  He has indicated that there were many high 
frequency noises as well as static which directly 
contributed, the veteran contends, to his hearing loss.  The 
veteran has not contended that he was diagnosed or actually 
treated in service for tinnitus or hearing loss.

A review of the veteran's service treatment records does not 
reflect complaints, diagnoses, or treatment for tinnitus or 
hearing loss.  The June 1970 service separation examination 
report indicates that the veteran's ears were clinically 
evaluated as normal with a whisper voice test score of 15/15, 
bilaterally; the veteran specifically denied having any ear 
trouble on the corresponding report of medical history.  The 
June 1970 service examination report, section 71 (Audiometer) 
revealed, in pertinent part, the following pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
Not 
tested
10
LEFT
15
5
5
Not 
tested
10

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing tinnitus and hearing loss 
either in service or after service).  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, the veteran is not competent to say 
that his tinnitus or any loss of hearing acuity experienced 
in service was a result of acoustic trauma or was of a 
chronic nature to which current disability may be attributed.  
With respect to hearing loss, notwithstanding the lack of any 
diagnosis or treatment in service, the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

The veteran was afforded a VA audiological examination in 
January 2006.  The veteran indicated that he had been in Army 
communications and stated that static from radios and 
switchboards was loud and caused some hearing loss.  The 
veteran indicated that post-service employment included work 
as an electrician with the use of some noisy tools.  He 
reported ear protection when he had engaged in woodworking 
and hunting.  Audiological testing revealed left ear hearing 
loss that met VA requirements for impaired hearing under 38 
C.F.R. § 3.385.  The examiner's diagnosis was normal hearing 
in the right ear and a mild high frequency hearing loss in 
the left ear.  Constant tinnitus, with an "unsure" date of 
onset, was also noted.  The examiner, after noting that the 
claims file had been reviewed, and observing that the 
veteran's hearing was reported as normal upon separation from 
service, concluded that the veteran's hearing loss and 
tinnitus were not likely due to military service.

In this case, the only competent medical opinion on the 
relationship between the veteran's current tinnitus or 
hearing loss and his period of service was to the effect that 
the veteran's tinnitus and hearing loss were both not related 
to service.  There is absent from the record competent 
evidence linking any current tinnitus or hearing loss to the 
veteran's period of service, or, as for sensorineural hearing 
loss, within one year of service.  No medical professional 
provides findings or opinions to that effect, and neither the 
veteran nor his representative has presented or alluded to 
the existence of any such medical evidence or opinion.  Here, 
in particular, there is a lack of medical evidence that any 
loss of hearing acuity shortly after service was of a chronic 
sensorineural type or otherwise related to military service.  
38 C.F.R. §§ 3.307, 3.309.

Thus, in this case, the only competent medical evidence of 
record weighs against the veteran's claims.  In so finding, 
the Board notes that the VA examiner's opinion was based on a 
review of the claims file, the veteran's reported history, 
and a clinical evaluation.  Furthermore, as a layperson 
without the appropriate medical training and expertise, the 
veteran is simply not competent to provide a probative 
opinion on a medical matter, such as whether there exists a 
medical nexus between any current disability and service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board does not question that the veteran was exposed to 
noise during service.  As noted above, the veteran is 
competent to report being exposed to noise in service.  
Nevertheless, under the circumstances--given the lack of 
objective evidence of tinnitus and hearing loss until many 
years after service and the uncontradicted medical opinion 
from the VA examiner--the Board concludes that the greater 
weight of the evidence is against the claims.  Service 
connection for tinnitus and for hearing loss is therefore not 
warranted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claims, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


